Citation Nr: 1227000	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-34 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of colon cancer as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for colon cancer.

Jurisdiction over this matter was transferred to the Phoenix, Arizona RO immediately after the issuance of the February 2008 rating decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence pertinent to the claim on appeal.

The Veteran testified before a Decision Review Officer (DRO) at a March 2009 hearing and before the undersigned Acting Veterans Law Judge at a June 2012 RO (Videoconference) hearing.  Hearing transcripts have been associated with the claims file.

During the June 2012 hearing, the Veteran's request to hold the record open for an additional 30 days to allow the opportunity to submit additional evidence was granted.

The Veteran submitted additional evidence in June 2012.  This evidence was not accompanied by a waiver of RO consideration.  However, such a waiver is not required as it is not pertinent to the instant appeal.  See 38 C.F.R. § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed colon cancer as a result of his exposure to ionizing radiation while working as a radiation specialist during service.  He recalled undergoing monthly dosimetery tests and wearing film badge monitoring during service.  He also alleged suffering from infection mononucleosis due to his excessive exposure to radiation sometime in 1953.  Service treatment records confirm his work as an X-ray technician and note that his white blood count was found to be decreased in October 1952.   Post service treatment records reveal a diagnosis of colorectal cancer and a right hemicolectomy in February 1999.  In addition, the Veteran reported in an April 2007 statement that he worked as an X-ray technician for multiple years after service and that he worked as a state radiation health physicist for nearly 10 years.

Colon cancer as well as any other cancer are listed as a radiogenic diseases under 38 C.F.R. § 3.111(b) (2011).  VA regulations provide that a request must be made for any available records concerning the Veteran's purported exposure to radiation, to include but are not limited to a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) and service medical records.  The RO/AMC should then forward all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).  If no such records are available, the RO/AMC should continue to develop a veteran's claim under the procedures provided in 38 C.F.R. § 3.311 (2011), including requesting dose data and/or estimate(s) from the appropriate source(s), including the Defense Threat Reduction Agency (DTRA) (previously known as the Defense Nuclear Agency).  Thereafter, the RO/AMC should forward this case to the VA Under Secretary for Benefits for appropriate action under 38 C.F.R. § 3.311(c) (2011), to include an opinion from the VA Under Secretary for Health as to whether it is at least as likely as not that the Veteran's colon cancer was caused by his purported radiation exposure in service.  

The Board notes that the RO had requested the Veteran's DD Form 1141 but a July 2007 Personnel Information Exchange System (PIES) response indicated that this document was not a matter of record.  An August 2007 Memorandum from the United States Air Force Safety Center (AFSC) indicated that there was no external or internal exposure data related to the Veteran in the United States Air Force (USAF) Master Radiation Exposure Registry, which was the single repository for occupational radiation exposure monitoring for all Air Force Personnel.  A December 2007 AFSC Memorandum indicated that while medical X-ray technicians did have the potential for ionizing radiation exposure as part of their duties, dose reconstructions were beyond the scope of the AFSC.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should forward the Veteran's claims file to the Under Secretary for Health under 38 C.F.R.            § 3.311(c) (2011) as provided by § 3.311(b)(1) (2011).  See Wandel v. West, 11 Vet. App. 200, 205 (1998).  If the RO/AMC is unable to obtain radiation dose data for the Veteran pursuant to numbered paragraph (2) above, the VA Under Secretary for Health should generate a radiation dose estimate.  

2.  After an dose estimate has been provided by the Under Secretary for Health, or otherwise obtain in accordance with 38 C.F.R. § 3.311(a)(3), the case should be forwarded to the VA Under Secretary for Benefits to obtain an opinion as to relationship between the Veteran's colon cancer to claimed in-service radiation exposure.   The opinion should furnish answers to the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer had its onset during the Veteran's period of active duty service from March 1951 to March 1955; or was any such disability caused by any incident or event that occurred during his period of service, including any exposure to ionizing radiation as a radiation technician?  The opinion provider is asked to specifically comment on the Veteran's contention that the October 1952 treatment note documenting his decreased white blood cell count was the result of radiation exposure.

(b) What is the relationship, if any, between the Veteran's colon cancer and his reports post-service work as an X-ray technician and radiation health specialist?

If additional evidence is needed, pursuant to a response from an opinion provider above, the appropriate steps should be taken to obtain such evidence or the reasons and bases for not doing so should be clearly set forth. 

It is noted that the absence of evidence of treatment for cancer in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

The opinion provider is advised that Veteran and other laypersons are competent to report personal observations of the Veteran's symptoms and treatment, and such reports must be considered in formulating any opinions. 

If the opinion provider rejects the lay reports of the Veteran and other laypersons, he or she should provide the reason(s) for doing so. 
3.  The RO/AMC should review the opinion report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


